MEMORANDUM **
Theodore C. Kulas, an Arizona state prisoner, appeals pro se from the district court’s judgment in favor of defendants following a bench trial on his 42 U.S.C. § 1983 and state negligence claims. We have jurisdiction under 28 U.S.C. § 1291, and we vacate and remand.
Kulas contends that his trial was unfair because defendants denied him access to critical information during discovery. We agree. In order to prevail on appeal, Kulas must show that defendants’ failure to provide information during discovery resulted in actual and substantial prejudice, and that there is a reasonable possibility that additional discovery would have advanced his cause at trial. See Martel v. County of Los Angeles, 56 F.3d 993, 995 (9th Cir.1995) (en banc). Defendants did not provide Kulas with the name of a potential defendant (hearing officer Julie Roberts) until after the deadlines for conducting discovery and amending the complaint had passed. By that time, the court had already dismissed two of Kulas’s claims. Although Kulas did not move for permission to conduct additional discovery or to amend his complaint after defendants provided him with the name he sought, he made two unsuccessful motions for sanctions based on the assumption that he was barred from pursuing further discovery or adding a defendant. We conclude Kulas has shown actual and substantial prejudice.
Accordingly, we vacate the district court’s judgment entered August 24, 2000, as well as all orders issued on or after February 5, 1997. We remand for the district court to allow Kulas to amend his complaint by adding Juhe Roberts as a defendant and for any appropriate further proceedings, including discovery.
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.